Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 10-14 are allowable. The restriction requirement among the species of compounds with low water solubility, as set forth in the Office action mailed on 09/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2021 is withdrawn.  Claim 9, directed to a nonelected species no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 16 and 17, directed to a nonelected invention stand withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick Green on 08/08/2022 and 08/11/2022.

The application has been amended as follows: 
In the claims:

In claim 1, lines 5-6, the phrase “(a) forming a solution of the material and one or more acetate salts selected from the group consisting of LiOAc, NaOAc, KOAc, and CsOAc in glacial acetic acid” has been replaced with --(a) forming a solution consisting of the material; one or more acetate salts selected from the group consisting of LiOAc, NaOAc, KOAc, and CsOAc; and glacial acetic acid--.  

In claim 10, line 1, the phrase “the the material” has been replaced with --the material--. 

In claim 12, line 4, the phrase “about 250” has been replaced with --263--.  

In claim 13, line 4, the phrase “to about 18” has been replaced with --18.5--.  

Claims 16 and 17 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 05/18/2022 were found persuasive in view of the amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617